1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant DAVID AVINA
6

7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11

12

13

14
     THE UNITED STATES OF AMERICA,                )      Case No. 1:17-CR-00278-LJO
15                                                )
                             Plaintiff,           )      STIPULATION TO CONTINUE
16                                                )      SENTENCING HEARING AND ORDER
                    vs.                           )
17                                                )
     DAVID AVINA,                                 )      Date: December 16, 2019
18                                                )      Time: 8:30 a.m.
                            Defendant.            )      Court: Hon. Lawrence J. O’Neill
19                                                )
                                                  )
20                                                )

21
                                             STIPULATION
22

23
            The defendant, DAVID AVINA, by and through his counsel, Serita Rios, and the United

24   States of America, by and through its counsel, Assistant United States Attorney Kimberly
25   Sanchez, hereby stipulate as follows:
26
            1.      By previous order, this matter was set for sentencing on December 16, 2019, at
27
     8:30 a.m.
28




                                                   -1-
1           2.      By this stipulation, the parties move to continue the sentencing hearing until
2
     January 21, 2020.
3
            3.      The parties agree and stipulate, and request the Court find the following:
4

5
                    a.     The draft presentence investigation report was scheduled to be provided

6    to counsel on November 4, 2019, as of this date the presentence investigation report has not
7    been submitted.
8

9
                    b.     Counsel for Mr. Avina has spoken with United States Probation Officer
10

11   Lynda Moore, who has been assigned to prepare the presentence investigation report. Officer

12   Moore informed defense counsel that there was an initial delay and then recently there was an
13
     unexpected death in her family.
14

15

16
                    c.     It is necessary for the defense to have adequate time to review the
17

18   presentence investigation report prior to the sentencing hearing in order to be adequately

19   prepared. It is also necessary to receive the presentence investigation report in advance so that
20
     the defense can file appropriate objections and responses and prepare a sentencing
21
     memorandum based on information included in the presentence investigation report.
22

23

24

25          4.      Accordingly, the parties request that the court order the sentencing hearing currently
26
     set for December 16, 2019, be rescheduled for January 21, 2020.
27

28
     IT IS SO STIPULATED.



                                                      -2-
1    Dated: December 4, 2019
2
                                                                      /s/ SERITA RIOS
3
                                                                      _____________________
4                                                                     Serita Rios
5
                                                                      Attorney for Defendant
              Dated: December 4, 2019
6
                                                                       /s/ KIMBERLY SANCHEZ
7                                                                      _______________________
8
                                                                       KIMBERLY SANCHEZ
                                                                       Assistant United States Attorney
9    -------------------------------------------------------------------------------------------------------------------------
10
                                                            ORDER
11
              The Request is granted based on the stipulation and good cause stated therein.
12

13
     IT IS SO ORDERED.
14
         Dated:       December 5, 2019                                  /s/ Lawrence J. O’Neill _____
15                                                           UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                -3-
